Title: To Thomas Jefferson from Isaac Wilbour, 11 December 1807
From: Wilbour, Isaac
To: Jefferson, Thomas


                        
                            Decr. 11. 07
                        
                        I. Wilbour presents his respects to the President of the U.S.—and in compliance with a request made known in
                            the Presidents Note of this Day I informe that the Genl. Assembly of that State, will meet Febry. next.—And as the
                            document refered to found its way to the President this their organ
                            the then Supreme Executive of the State, it would seem therefore most natural that an answer to the Successors of that
                            Body should find its way to them thr’o the Channel or the like Channel which their predecessors had chosen.—I. Wilbour
                            salutes the President with respect—
                    